DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 08/13/2019 and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Claims 1-12 are allowable. The restriction requirement between groups II and III, as set forth in the Office action mailed on 06/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/01/2021 is partially withdrawn.  Claims 1-12, directed to a field winding and generator are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-20, directed to a method of making are withdrawn from consideration because they do not all require all the limitations of an allowable claim and because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claims 1,6 and 10 Franklin et al. (EP 2773031) discloses:
A main field connection (30A,30B) to connect to a main field winding (22, para 13) comprising; 
a body (see annotated Fig 5B below) having a semi-cylindrical portion with an axially thicker outer surface (see annotated Fig 5B below), an axially thinner inner surface (see annotated Fig 5B below) and with an aperture (hole for 30B by 32B), and an extending portion extending from said semi-cylindrical portion to a remote end (see annotated Fig 5B below); and 
an axial dimension defined through a center point of said aperture (by 32B).

    PNG
    media_image1.png
    880
    847
    media_image1.png
    Greyscale
 
However, neither Franklin et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “said remote end extending for a first axial distance and said axially thicker portion of said semi-cylindrical portion extending for a second axial distance with a ratio of said first axial distance to said second axial distance being between 0.65 and 1.4.”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Applicant is required to address the issues relating to the withdrawn claims as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834